Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 1 of 15




                                                           EXHIBIT B
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 2 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 3 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 4 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 5 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 6 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 7 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 8 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 9 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 10 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 11 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 12 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 13 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 14 of 15
Case 6:20-mc-00105-EFM Document 1-2 Filed 03/03/20 Page 15 of 15
